        Case: 3:20-cv-00762-jdp Document #: 12 Filed: 11/16/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DEYONTAE CORNAIL STINSON,

        Plaintiff,
                                                     Case No. 20-cv-762-jdp
   v.

EDWARD ROTHBAUER and JUSTIN
RIBAULT,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                   11/16/2020
        Peter Oppeneer, Clerk of Court                        Date
